836 F.2d 545Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Frank CARPENTER, Eileen Carpenter, Plaintiffs-Appellants,v.WEST VIRGINIA DEPARTMENT OF HUMAN SERVICES, Charles E.McCarthy, Prosecuting attorney of Calhoun County,WV, Sam White, Judge, Defendants-Appellees.
No. 87-1164.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 30, 1987.Decided Dec. 22, 1987.

Frank Carpenter and Eileen Carpenter, appellants pro se.
Before DONALD RUSSELL and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that an appeal from its order refusing habeas corpus relief would be without merit.  Therefore, we deny leave to proceed in forma pauperis and dismiss the appeal based on the reasoning of the district court.  We dispense with oral argument because the dispositive issues have recently been decided authoritatively.  Carpenter v. West Virginia Department of Human Services, C/A No. 87-80-E (N.D.W.Va.  July 8, 1987).


2
DISMISSED.